Judgment, Supreme Court, New York County (Albert P. Williams, J.), rendered November 7, 1988, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree and sentencing him, as a persistent violent felony offender, to an indeterminate term of imprisonment of 10 years to life, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305).
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918).
The motion by defendant for leave to serve and file a pro se supplemental brief is granted. We have considered the additional contentions raised by defendant in his pro se supplemental papers and find them to be without merit.
Concur— Sullivan, J. P., Carro, Rosenberger and Asch, JJ.